DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, Subspecies 1A, and Subspecies 2A in the reply filed on June 7th, 2021 is acknowledged. Because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 4, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, species, and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7th, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the arms comprising flexible shafts (claim 16) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104).
	LeMaire discloses a device (see for example Figure 1) comprising a rigid/flexible stationary arm (50), a rigid/slash flexible moveable arm (176) coupled to the stationary arm, a handle (46 and 48) operatively coupled to the arms, and a tip assembly coupled to the distal ends of the arms (the examiner is interpreting the arms as being either flexible or rigid since they are made from materials such as stainless steel that have 
	As discussed above, LeMaire discloses a device comprising a locking mechanism (56) that removably couples the second tip to the distal end of the moveable arm in order to allow the second tip to be replaced. Hahnen teaches a device comprising a stationary arm (15), a moveable arm (60), a first tip (402) removably coupled to the stationary arm, and a second tip (404) removably coupled to the moveable arm, wherein the device further comprises a locking mechanism (distal end of 15, 65, 408, etc.) that removably couples the first and second tips to the stationary arm and the moveably arm in order to allow the tips to be replaced. Because both the device of LeMaire and the device of Hahnen disclose devices comprising first and second tips . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104) further in view of Gilman (U.S. Patent 6,599,309).
	The device of LeMaire as modified by Hahnen discloses the invention as claimed except for the first tip including a cutting surface. Gilman teaches a device (for example see Figure 1) comprising a stationary arm (40) a first tip (42) coupled to the stationary arm, a moveable arm (50), a second tip coupled (60) to the moveable arm and having a cutting surface (61; see Figures 21-24), and a handle coupled to the arms, wherein the first tip further includes a cutting surface (48; column 5 lines 10-65) in order to increase the cutting ability of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of LeMaire as modified by Hahnen wherein the first tip includes a cutting surface in view of Gilman in order to increase the cutting ability of the device. 
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104) further in view of Park (U.S. Publication 2006/0247668)).
	The device of LeMaire as modified by Hahnen discloses the invention as claimed except for the first cutting tip and the second cutting tip comprising circular rings. Park teaches a device comprising a stationary arm (20), a first tip coupled to the stationary .
Claims 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104).
	LeMaire discloses a device (see for example Figure 1) comprising a stationary arm (50), a moveable arm (176) coupled to the stationary arm, a handle (46 and 48) operatively coupled to the arms, and a tip assembly coupled to the distal ends of the arms. The stationary arm includes a proximal end and an opposing distal end and the moveable arm includes a proximal end and an opposing distal end. The tip assembly includes a first tip (54) coupled to the stationary arm including a non-cutting surface (58) and a second tip (100) coupled to the moveable arm, wherein the second tip is rotatably coupled to the distal end of the moveable arm and the first tip (element 100 is rotatable coupled to both the distal end of the moveable arm and the first tip by element 56) and moveable between an open position wherein a curved cutting surface, such as a down biting cutting surface (105), of the second tip is not shielded by the first tip and a nested position wherein the cutting surface of the second tip is fully nested within a lumen (62) .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104) and in view of Shutt (U.S. Patent 5,507,772).
The device of LeMaire as modified by Hahnen discloses the invention as claimed except for the device comprising a plurality of tip assemblies. Shutt teaches a device comprising a stationary arm (14), a moveable arm (18), a handled assembly coupled to . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over LeMaire (U.S. Patent 5,989,277) in view of Hahnen (U.S. Patent 5,389,104) and in view of Shutt (U.S. Patent 5,507,772).
	The device of LeMaire as modified by Hahnen discloses the invention as claimed except for the device comprising a plurality of tip assemblies. Shutt teaches a device comprising a stationary arm (14), a moveable arm (18), a handled assembly coupled to the arms, and a tip assembly including a first tip (64) removably coupled to the stationary arm and a second tip (36) removably coupled to the moveable arm, wherein the tip assembly includes a plurality of second tips having identical cutting surface geometries in order to allow for the replacement of a damaged second tip with an identical replacement tip (see the abstract and column 4 line 66 to column 5 line 43). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of LeMaire as modified by Hahnen wherein the device . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775